Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 27-40 are allowed.
The prior art of record does not teach or suggest the claimed invention of a surgical dissector comprising an elongate shaft, wherein the distal portion comprises a plurality of hingedly interconnected segments that articulate with respect to one another and the plurality of segments; wherein each of the plurality of segments are hingedly interconnected with a respective pin that extends laterally through adjacent segments; and a push/pull rod interconnected to a plurality of connected pistons serially and hingedly interconnected adjacent the plurality of segments; wherein the entirety of the push/pull rod is positioned proximal the plurality of pistons and the plurality of pistons are positioned distal to the push/pull rod (as recited in claim 27).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792